PER CURIAM.
By petition for writ of certiorari, we are requested to review a decision of the District Court of Appeal, Third District, which allegedly conflicts with a prior decision of the District Court of Appeal, First District.
Our initial examination of the petition and record suggested a possible jurisdictional conflict. We issued the writ and have heard arguments on both jurisdiction and the merits.
After a thorough consideration of the petition, record, briefs and argument, we are now led to conclude that no jurisdictional conflict of decisions is present. Finding, therefore, that the writ was improvidently issued, it is hereby discharged.
It is so ordered.
CARLTON, C. J., and ROBERTS, Mc-CAIN and DEKLE, JJ., concur.
ERVIN, J., dissents with opinion.